DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho (KR2003067098A)
Regarding claim 1, Cho shows A nozzle for electrohydrodynamic atomization, said nozzle comprising: an outer tube (2) having an inner surface and a length (fig 2); an inner rod (4) extending coaxially inside the outer tube and having an outer surface; a source end (6); a spray end (annular outlet between 2 and 4) opposite of the source end; an annular channel (between 2 and 4) extending longitudinally between said inner rod and said outer tube to the spray end, said annular channel circumscribing the inner rod and forming a slit (annular outlet between 2 and 4) at the spray end; and  a plurality of electrically chargeable notches (notches 16 are fully capable of being eclectically charged) proximate said slit, wherein the plurality of electrically chargeable notches extend from the inner rod proximate the slit (fig 2, 3).
Regarding claim 9, the plurality of electrically chargeable notches are  circumferentially spaced apart from one another by a circumferential distance (fig 2). 
Regarding claim 24, wherein the inner rod comprises a solid centerpiece (fig 2).

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
The applicants argue that the notches 16 in Cho do not meet the definition of notches provided by the specification. The examiner respectfully disagrees. Notches 16 of Cho are protruding elements that protrude from inner rod 4. The notches 156 also extend from the spray end of the nozzle as shown in figure 2. The spray end of the nozzle is being considered the outlet  between 2 and 4.
The above rejections are being maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/11/2022